DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 are pending in the application.

Abstract
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The fourth sentence of the abstract should be amended to read --In an internal portion of the coupler, at least one hollow well opens vertically with at least one lateral notch or opening formed in an upper region and designed to accept a terminal hook used on an end of a horizontally placed rod.--

Drawings
The drawings are objected to because of the following informalities:
Figs. 1-9 are objected to because the lead line for ref. no. “10” in each of these figures (1) does not extend all the way to the element to which it refers and (2) is improperly underlined.  Perhaps this lead line should terminate with an arrowhead.  See 37 CFR 1.84.  
Figs. 5-9 are objected to because the lead line for ref. no. “40” in each of these figures (1) does not extend all the way to the element to which it refers and (2) is improperly underlined
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered:
the “upwardly opening” well in the form of a “longitudinal bore extending through the coupler” as required in claims 2 and 6 (Examiner notes that the drawings do show an upwardly opening well 14/24; however, the well 14/24 is shown as having a floor 50/60 in each embodiment shown).
the “drape rod” and “horizontally extending rod” of claim 12.
the “rods” and “terminal connector” of claim 13.
the “hook end” of claim 14.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 11, and 14 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 6:  Claim 6 should be amended as follows:
--The connector as defined in claim 1, wherein the flat-mounted connector is connected to the coupler via a connection bridge.--
Re Claim 11:  It appears that claim 11 should be amended as follows, since the final phrase appears to be redundant:
--The connector as defined in claim 1, wherein the upper region is connected to a wall connector, which is capable of being affixed to a vertical flat surface .--
Re Claim 14:  It appears that claim 14 should be amended as follows to remain consistent in the terminology used:
-- The method of claim 13, wherein placing the terminal connector of the rod comprises placing a hook end of the terminal connector into a particular upwardly opening slot of the upper region and allowing the hook end to lower into the body of the upper region until the hook end is affixed to a body of the flat-mounted coupler.--

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, in claim 1 the language related to “tubular members”, a “flat surface” (also in claims 9 and 11), and a “drape rod” (including its “terminal connector”) is functional in nature and limited patentable weight is given to this section of the claim.  Similarly, in claim 3 the language related to a “plurality of rods” (including their “terminal connectors”) and in claim 9 the language related to a “connector appliance” is functional in nature and limited patentable weight is given to this section of the claim.  
Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rizzo (US Patent Application Publication 2005/0098272).
	Re Claim 1:  Rizzo discloses a connector for tubular members, comprising: 
a flat-mounted connector (see annotated Fig. 1 below) and a coupler (the first two cavity defining portions 26 on the left-hand side of Fig. 1; see annotated Fig. 1 below) affixed, the coupler comprising an upper region connected to the flat-mounted connector capable of being affixed to a flat surface, the upper region encompassing an upwardly opening well (comprising upwardly-opening cavities 30) formed within a body of the upper region, the upwardly opening well of the upper region defining a plurality of upwardly opening slots (39) disposed therein with each slot sized to receive therein a terminal connector (70) connected to a drape rod.

    PNG
    media_image1.png
    684
    783
    media_image1.png
    Greyscale

Re Claim 2:  Rizzo discloses a connector, wherein the upwardly opening well (30) is a longitudinal bore extending through the coupler (see the embodiment of Figs. 6 and 7, wherein the cavities are through-bores that are only partially closed by blocking members 38).
Re Claim 3:  Rizzo discloses a connector, wherein each of the plurality of upwardly opening slots (39) defines a seat (34; Fig. 1; also see 38; Fig. 6) upon which a terminal connector (70) of a plurality of rods may be supported.
Re Claim 5:  Rizzo discloses a connector, wherein the upwardly opening well (30) is a longitudinal bore extending through the coupler (see the embodiment of Figs. 6 and 7, wherein the cavities are through-bores that are only partially closed by blocking members 38).
Re Claim 6:  Rizzo discloses a connector, wherein flat-mounted connector (see annotated Fig. 1 above) is connected to the coupler via a connection bridge (see above).
Re Claim 7:  Rizzo discloses a connector, further comprising a second coupler (the last cavity defining portion 26 on the right-hand side of Fig. 1; see annotated Fig. 1 above), the second coupler being affixed to a connection bridge (see “2nd connection bridge” above) between the coupler and the second coupler.
Re Claim 8:  Rizzo discloses a connector, wherein the coupler and the second coupler are disposed in series normal to a surface (see “surface” in the annotated Fig. 1 above) of the flat-mounted connector.
Re Claim 9:  Rizzo discloses a connector, wherein the flat-mounted connector comprises holes (24) for accepting a connector appliance to affix the flat-mounted connector to the flat surface.
Re Claim 11:  Rizzo discloses a connector, wherein the upper region is connected to a wall connector (see “connector” in annotated Fig. 1 above) capable of being affixed to a vertical flat surface to which the wall connector is capable of being affixed is a vertical flat surface.
Re Claim 12:  Rizzo discloses a connector, wherein the drape rod is a horizontally extending rod (for example, see curtain rods 92, 96, 99, 100; Figs. 10-14).
Re Claim 13:  Rizzo discloses a method to couple rods, comprising: 
affixing a flat-mounted coupler (the first two cavity defining portions 26 on the left-hand side of Fig. 1; see annotated Fig. 1 above) to a vertical surface via a wall connector (see “connector” in annotated Fig. 1 above), the flat-mounted coupler comprising an upper region connected to the wall connector, the upper region encompassing an upwardly opening well (comprising upwardly-opening cavities 30) formed within a body of the upper region, the upper region defining a plurality of upwardly opening slots (39) disposed within the upper region with each slot sized to receive therein a terminal connector (70) of a rod; and 

Re Claim 14:  Rizzo discloses a method placing the terminal connector (70) of the rod comprises placing a hook end (72) of the terminal connector into a particular upwardly opening slot (39; see Fig. 2) of the upper region and allowing the hook to lower into the body of the upper region until the hook is affixed to a body of the flat-mounted coupler.

Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olberding (US Patent Application Publication 2016/0165482).
	Re Claim 1:  Olberding discloses a connector for tubular members, comprising: 
a flat-mounted connector (the lower element secured to the cup-like member 300; see annotated Fig. 13 below) and a coupler (the upper portion of cup-like member 300 that includes female members 200; see annotated Fig. 13 below) affixed, the coupler comprising an upper region (at 200) connected to the flat-mounted connector capable of being affixed to a flat surface, the upper region encompassing an upwardly opening well (see annotated Fig. 13 below) formed within a body of the upper region, the upwardly opening well of the upper region defining a plurality of upwardly opening slots (230) disposed therein with each slot sized to receive therein a terminal connector (100) connected to a drape rod.
	Re Claim 2:  Olberding discloses a connector, wherein the upwardly opening well (see above) is a longitudinal bore extending through the coupler (see Fig. 10).
Re Claim 3:  Olberding discloses a connector, wherein each of the plurality of upwardly opening slots (230) defines a seat (232; Fig. 13) upon which a terminal connector (100) of a plurality of rods may be supported.
Re Claim 4:  Olberding discloses a connector, wherein each of the plurality of upwardly opening slots (230) has an upper dimension (at 224, 224; Fig. 13) greater than a dimension (at 226, 236) of the seat (232) with the slots diverging away from the seat.

    PNG
    media_image2.png
    722
    782
    media_image2.png
    Greyscale

Re Claim 5:  Olberding discloses a connector, wherein the upwardly opening well (see above) is a longitudinal bore extending through the coupler (see Fig. 10).
Re Claim 6:  Olberding discloses a connector, wherein flat-mounted connector is connected to the coupler via a connection bridge (the lower portion of cup-like member 300, connecting the “coupler” with the “connector”; see annotated Fig. 14 above).
Re Claim 12:  Olberding discloses a connector, wherein the drape rod is a horizontally extending rod (see the horizontal bar connected to the male member 100; Fig. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rizzo (US 2005/0098272), as applied to claims 1-3, 5-9, and 11-12 above, and further in view of Olberding (US 2016/0165482).
Re Claim 4:  Rizzo, as discussed for claims 1 and 3 above, discloses a connector significantly as claimed, except wherein each of the plurality of upwardly opening slots has an upper dimension greater than a dimension of the seat with the slots diverging away from the seat.
Olberding teaches the use of a connector, wherein each of the plurality of upwardly opening slots (230) has an upper dimension (at 224, 224; Fig. 13) greater than a dimension (at 226, 236) of the seat (232) with the slots diverging away from the seat, for the purpose of guiding the connection end (102) of the terminal connector (100) into the slot (230) so as to ensure a tight fit.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Rizzo such that each of the plurality of upwardly opening slots has an upper dimension greater than a dimension of the seat with the slots diverging away from the seat, as taught by Olberding, for the purpose of guiding the connection end of the terminal connector into the slot so as to ensure a tight fit.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rizzo (US 2005/0098272), as applied to claims 1-3, 5-9, and 11-12 above, and further in view of Martens (US Patent 5,802,798).
Re Claim 10:  Rizzo, as discussed for claim 1, discloses a connector significantly as claimed, except wherein the coupler is made of a polymer material.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
In addition, Martens teaches the use of a connector comprising a coupler (1; Fig. 10) with a plurality of upwardly-opening slots (2) for receiving a terminal connector (6) of a rod (5), and further wherein the coupler is made of a polymer material (see Col. 3 lines 17-22), for the purpose of providing a strong, impact-resistant material for the connector.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Rizzo such that the coupler is made of a polymer material, as taught by Martens, for the purpose of providing a strong, impact-resistant material for the connector, and since such a material choice would have been a design consideration within the skill of the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Olberding (US 2016/0165482), as applied to claims 1-6 and 12 above, and further in view of Martens (US Patent 5,802,798).
Re Claim 10:  Olberding, as discussed for claim 1, discloses a connector significantly as claimed, except wherein the coupler is made of a polymer material.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
Martens teaches the use of a connector comprising a coupler (1; Fig. 10) with a plurality of upwardly-opening slots (2) for receiving a terminal connector (6) of a rod (5), and further wherein the coupler is made of a polymer material (see Col. 3 lines 17-22), for the purpose of providing a strong, impact-resistant material for the connector.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Olberding such that the coupler is made of a polymer material, as taught by Martens, for the purpose of providing a strong, impact-resistant material for the connector, and since such a material choice would have been a design consideration within the skill of the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678